Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-8F I. General Identifying Information 1. Reason fund is applying to deregister (check only one; for descriptions, see Instruction 1 above): [ ] Merger [X] Liquidation [ ] Abandonment of Registration (Note: Abandonments of Registration answer only questions 1 through 15, 24 and 25 of this form and complete verification at the end of this form.) [ ] Election of status as a Business Development Company (Note: Business Development Companies answer only questions 1 through 10 of this form and complete verification at the end of the form.) 2. Name of fund: Nicholas Liberty Fund (a series of Nicholas Family of Funds, Inc.) 3. Securities and Exchange Commission File No.: 811-10531 4. Is this an initial Form N-8F or an amendment to a previously filed Form N-8F? [X] Initial Application [ ] Amendment 5: Address of Principal Executive Office (include No. & Street, City, State, Zip Code): 700 North Water Street Milwaukee, Wisconsin 53202 6. Name, address and telephone number of individual the Commission staff should contact with any questions regarding this form: Jeffrey T. May 700 North Water Street Milwaukee, Wisconsin 53202 414-272-4650 7. Name, address and telephone number of individual or entity responsible for maintenance and preservation of fund records in accordance with rules 31a-1 and 31a-2 under the Act [17 CFR 270.31a-1, .31a-2]: N
